DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 3 are pending.
Claims 1 – 3 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 3 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (Tetrahedron, 1990, vol. 46), in view of Gooding et al. (The Journal of Organic Chemistry, 1983, vol. 58) and Chen et al. (Organic Letters, 2015, vol. 17).
The rejected claims cover, inter alia a method for introducing substituents into a carbon at an a-position and a carbon at α,β-position of an α,β-unsaturated ketone, comprising: a first step of mixing alkyllithium and trialkylalkeny] tin in which tin binds to the vinyl position of the alkenyl group; a second step of mixing the mixture of the first step and dialkylzinc; a third step of mixing the mixture of the second step and an α,β-unsaturated ketone; and a fourth step of mixing the mixture of the third step and a trifluoromethanesulfonate compound.
Rejected claim 2 covers a method for synthesizing a prostaglandin using the method for introducing substituents into an α, β-unsaturated ketone according to claim 1.
Dependent claim 3 further limits the process of claim 2.
The Examiner combined the rejection for claims 1 and 2 - 3 because the prior art of Suzuki et al. is applicable to all claim sets, and the invention of claim 1 is not patentability unobvious from the invention of claims 2 - 3.  
Suzuki discloses a process for preparing 5,6-didehydo-11,15-O-bis[tert-butyldimethylsilyl)PGE2.  The method of Suzuki comprises: a step for mixing alkyllithium and a trialkenyltin (equivalent to the "first step" of the present application); a step for adding a dialkylzinc (equivalent to the "second step" of the present application); a step for furthermore mixing an a, -cyclopentenone derivative thereinto (equivalent to the "third step" of the present application); and a step for mixing an alkylating agent into the mixture (equivalent to the "fourth step" of the present application).  In Suzuki the alkylating agent is propargylic iodide. (pp. 4810, 2nd para. under “Results”, lines 1 - 6, pp. 4811, lines 1-7, pp. 4817, entire page).
The difference between the instantly claimed invention and Suzuki is as follows: the fourth step mixes in a trifluoromethanesulfonate compound as a leaving group.
However, with regard to the addition of a trifluoromethanesulfonate compound as a leaving group the Examiner turns to the teaching of Gooding or Chen.  The processes of Gooding and Chen disclose alpha-alkylation reactions of ketone through enolates.  Gooding’s process where iodide was the leaving group gave low yield of PGE2 derivatives, prompting them to look at leaving groups other than iodide.  (pp. 3682, left col. ln 11 – 17).  Further testing in Gooding involved the use of the triflate 9c because it is state that they are more reactive than mesylate in the alkylation reaction of the lithium 
Because each of the references teach methods for optimization of the leaving group of an intermediate compound such as an alkylating agent for the purpose of improving the yield under the most economic conditions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to substitute the iodide containing alkylating agent of Suzuki with trifluoromethanesulfonate compound (triflate) of Gooding or Chen.  Motivation for the substitution can be found in the teaching of Gooding, where it is stated that because of the low yield with iodide leaving group and failure of mesylate with the alkylation of lithium enolate, the next logical step was the synthesis of the triflate.
Therefore, the claims would have been obvious because the substitution of one known element for another, would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (U.S. 2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622